IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10455
                          Conference Calendar



ALFRONZO BROWN,

                                           Plaintiff-Appellant,


versus

RICHARD MAYS, Judge,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-346-D
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Alfronzo Brown, Texas prisoner #627935, appeals the

dismissal of his civil rights suit pursuant to 28 U.S.C.

§ 1915(d).     Brown argues that the defendant is not entitled to

absolute judicial immunity.     We have reviewed the record and

Brown’s brief and find no reversible error in the reasoning

adopted by the district court.     Brown v. Mays, No. 3:96-CV-346-D

(N.D. Tex. Nov. 29, 1995).     Further, we find that Brown’s appeal

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10455
                               - 2 -

is frivolous, and accordingly, we DISMISS it pursuant to 5th Cir.

R. 42.2.

     We caution Brown that any additional frivolous appeals filed

by him will invite the imposition of sanctions.     To avoid

sanctions, Brown is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.